REQUESTED BY: Dear Senator:
In your letter to this office as of this date, you state that LB 33 was passed by the Legislature and that LB 33A is being considered. You ask if it is necessary for the Legislature to pass LB33A for the funding of LB 33. We have reviewed section 7(4) of LB 33. This generally appropriates a sum of money from the General Fund for the 1977-78 fiscal year and another sum for the 1978-79 fiscal year to the State Department of Education, Agency No. 13, for Program 143, to aid in carrying out the provisions of this act. We have reviewed the provisions of LB 33A and except for the breaking down of the allocation into two sections, it appears to be essentially the same as section 7(4) of LB 33. This being true, LB 33A would not be needed.
There is a cautionary note. All these sections referred to do is place the money from the General Fund into a special fund, that special fund being the School Foundation and Equalization Fund. In order to actually distribute the funds, there must be an appropriation of the moneys in the School Foundation and Equalization Fund for the statutory purposes desired. We are advised that this has been done in the Appropriation Committee amendments II to LB 532 as appears by requisition 2622. Your attention is invited to page 13, section 19, of those amendments. Whether or not this will accomplish what you intend, is a matter which you should discuss with your legislative fiscal analyst.